        Case 5:20-cv-01463-DAE Document 50 Filed 04/21/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION
IOU CENTRAL, INC.            )
d/b/a IOU FINANCIAL, INC,    )
                             )
    Plaintiff,               )
                             )               Civil No. 5:20-cv-01463-DAE
                             )
v.                           )
                             )
MONTY LEE MERRILL,           )
LAURA ANN MERRILL,           )
CLEARWATER TRANSPORTATION, )
MANAGEMENT CO., LLC,         )
    and                      )
CLEARWATER REAL ESTATE, LLC, )
                             )
    Defendants.              )

WITHDRAWING DEFENSE COUNSEL’S DISCLOSURE OF ADDRESSES
   AND CONTACT INFORMATION PURSUANT TO THE COURT’S
  ORDER(S) ON DEFENSE COUNSEL’S MOTION TO WITHDRAW

      Withdrawing defense counsel (Michael C. Whitticar and Geoffrey M.

Dureska) respectfully submit their Disclosure of the Defendants’ addresses and

contact information pursuant to the Court’s order granting defense counsel’s

motion to withdraw.


Monty Merrill:

1.    19209 Heather Crk
      San Antonio, TX 78258-3812

2.    218 Geddington
      Shavano Park, TX 78249

3.    19206 Habitat Cove,
       Case 5:20-cv-01463-DAE Document 50 Filed 04/21/21 Page 2 of 5




      San Antonio, TX 78258

Email addresses:
montymerrill@gmail.com
safun4u@yahoo.com
montymerrill@peoplepc.com
mmerrill98@aol.com
lmerrill@verizon.net
montymerrill@clearwatertransportation.net

Telephone numbers:
210-541-6700, ext. 500
210-394-9522
(210) 408-7275
(210) 946-2250


Facebook:
https://www.facebook.com/monty.merrill


Laura Ann Merrill:


1.    19209 Heather Crk
      San Antonio, TX 78258-3812

2.    218 Geddington
      Shavano Park, TX 78249

Email addresses:
lkrupalla@aol.com
laurakrupalla@earthlink.net
lmerrill@verizon.net
laura.merrill41@yahoo.com

Telephone numbers:
(405) 359-8151
(210) 215-3561
                                      2
        Case 5:20-cv-01463-DAE Document 50 Filed 04/21/21 Page 3 of 5




Facebook:
https://www.facebook.com/laura.krupallamerrill

Clearwater Transportation Management Co., LLC:

1.    6013 Fountainwood St
      San Antonio, TX 78233 (Registered office street address)

2.    342 W Woodlawn Ave Ste 103
      San Antonio, TX 78212-3314 (Mailing address)


Clearwater Real Estate, LLC

1.    6013 Fountainwood St
      San Antonio, TX 78233 (Registered office street address)

2.    342 W Woodlawn Ave Ste 103
      San Antonio, TX 78212-3314 (Mailing address)


      Also pursuant to the Court’s Order(s) granting withdrawing defense

counsel’s motion to withdraw, withdrawing defense counsel have sent the

Defendants by certified mail and by email the letter attached hereto as Exhibit A.




                                         3
        Case 5:20-cv-01463-DAE Document 50 Filed 04/21/21 Page 4 of 5




Respectfully Submitted This 21st Day of April, 2021:


By: /s/Michael C. Whitticar
            Counsel

Michael C. Whitticar (VSB No. 32968)
NOVA IP Law, PLLC
7420 Heritage Village Plaza,
Suite 101
Gainesville, VA 20155
Tel: 571-386-2980
Fax: 855-295-0740
E-mail: mikew@novaiplaw.com
Counsel for Michael C. Whitticar,
Geoffrey Dureska,
NOVA IP Law, PLLC, and
Dunlap, Bennett & Ludwig
Pro Hac Vice Planned


By:   /Aidan Perales
            Counsel

Aidan Perales
Chaves, Obregon & Perales, L.L.P.
802 N. Carancahua, Suite 2100
Corpus Christi, Texas 78401
Email: aperales@coplawfirm.com
Local Counsel for Michael C. Whitticar,
Geoffrey Dureska,
NOVA IP Law, PLLC, and
Dunlap, Bennett & Ludwig




                                          4
        Case 5:20-cv-01463-DAE Document 50 Filed 04/21/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that on the This 21stDay of April, 2021, I served the

foregoing Disclosure by CM/ECF submission which will send a notification to the

following counsel of record:

Paul G. Wersant
Georgia Bar No. 748341
3245 Peachtree Parkway, Suite D-245
Suwanee, Georgia 30024
Telephone: (678) 264-2358
E-mail: pwersant@gmail.com
Counsel for Plaintiff

Marcus Mataga
Texas Bar No. 24083455
Pakis, Giotes, Page &Burleson, P.C.
P.O Box 58
Waco, Tx 76703-0058
mataga@pakislaw.com
Tel: 254-297-7300
Fax: 254-297-7301
Local Counsel for Plaintiff




                                                           /s/ Aidan Perales
                                                           Aidan Perales




                                         5
